Citation Nr: 1807538	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records, as well as Social Security Administration (SSA) records, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any treatment from the Fargo VA Health Care System.  See August 2006 St. Louis VA Medical Center treatment record (noting Veteran's prior treatment for asthma at that facility). 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  See May 2017 SSA inquiry printout (noting denied claim).

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining an additional VA examination or medical opinion.

4.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

